Citation Nr: 0319239	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  97-11 840	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

The propriety of the ratings assigned following the grant of 
service connection for postoperative residuals of a left 
ankle fracture:  10 percent from September 30, 1995, and 20 
percent from September 3, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1995.  

This matter arises from a December 1995 rating decision of 
the Columbia, South Carolina RO, which, in part, granted 
service connection for status post fracture of the left ankle 
with post-traumatic arthritis and assigned a 10 percent 
evaluation, effective since September 30, 1995.  The veteran 
filed a notice of disagreement in October 1996.  The RO 
issued a statement of the case in November 1996.  In January 
1997, the RO received the veteran's substantive appeal.  

In February 1999, the veteran testified during a hearing 
before RO personnel; the transcript of that hearing is 
associated with the claims file.  By a supplemental statement 
of the case issued in March 1999, the veteran assigned a 20 
percent evaluation for the service-connected left ankle 
disability, effective September 3, 1998.  

In October 2000, the Board remanded the matter on appeal to 
the RO for additional development.  As noted in that remand, 
the Board characterized the claim in accordance with 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing original claims from claims for higher 
evaluations for already service-connected disabilities).  
Moreover, inasmuch as a higher evaluation is available this 
condition at each stage, the veteran is presumed to seek the 
maximum available benefit for a disability, the claim for a 
higher evaluation at each stage remains viable on appeal.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. 
Brown, 6 Vet. App. 35, 38 (1993); After accomplishing the 
requested development, to the extent possible, the RO 
continued the denial of a higher rating at each stage; hence, 
the claim has been returned to the Board for further 
appellate consideration.

During the course of the appeal the veteran's claims file was 
transferred to the New York, New York RO.  





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  From September 30, 1995 through September 2, 1998, the 
veteran's service-connected left ankle disability was 
manifested by slight limitation of motion, and pain upon 
prolonged use or exercise.  

3.  Since September 3, 1998, the veteran service-connected 
left ankle disability has been manifested by markedly limited 
dorsiflexion, daily pain, and flare-up upon prolonged use.  


CONCLUSIONS OF LAW

1.  As the initial 10 percent evaluation assigned following 
the grant of service connection for residuals of a fracture 
of a left ankle was proper, the criteria for a higher 
evaluation are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271, 5272, 
5273, 5274 (2002).  

2.  As the 20 percent rating assigned for service-connected  
residuals of a fracture of a left ankle, from September 3, 
1998, was proper, the criteria for a higher evaluation are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A,  5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271, 5272, 5273, 
5274 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

By way of the December 1995 and March 1999 rating decision, 
the September 1998 Statement of the Case, and the March 1999 
and May 2003 Supplemental Statements of the Case, the RO 
advised the veteran and his representative of the basic laws 
and regulations governing his claims for a higher initial 
rating and the bases for the denial of the claims.  The Board 
remand of October 2000 and a RO letter of July 2002 further 
advised the veteran of the changes to the law brought about 
by the passage of the VCAA.  Hence, the Board finds that they 
have been given notice of the information and evidence needed 
to substantiate the claim, and, as evidenced by various 
letters soliciting information and/or evidence (see, e.g., RO 
letters of November 2000 and July 2002 ) have been afforded 
opportunities to submit such information and evidence.  
Furthermore, via various RO correspondence, to include the 
aforementioned letters, which instructed the veteran to 
provide authorization to enable it to obtain any outstanding 
private medical records, and information to enable it to 
obtain any outstanding VA treatment records, the Board finds 
that the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished.  VA outpatient treatment records have been 
associated with the claims file, and, as indicated above, the 
RO has sought authorization to obtain any outstanding private 
outpatient treatment records.  The veteran was afforded VA 
examinations in October 1995 and May 2003.  He provided 
testimony before RO personnel in February 1999.  The veteran 
did not respond to the RO's July 2002 letter soliciting 
additional sources of evidence.  During his RO hearing, the 
veteran reported that all treatment for his left ankle was 
performed at VA medical centers, and those treatment have 
been associated with the claims file.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.




II.  Background

The veteran's service medical records reflect that in 
November 1987 he sustained a twisting injury to his left 
ankle while playing football.  A CT scan showed a 
longitudinal fracture in the dome of the talus.  In 1989, he 
underwent a left ankle arthroscopy during which several loose 
bodies were removed.  In July 1994, he underwent a second 
arthroscopy of the left ankle.  In November 1994, he 
underwent an arthrotomy of the left ankle, during which a 
sizeable loose body was removed.  Upon a physical examination 
in May 1995, he showed some limitation of motion, losing 5 
degrees of full dorsiflexion, but had full plantar flexion, 
pronation and supination.  There was a well-healed surgical 
scar present.  

During a VA examination in October 1995, the veteran 
complained of arthritis pain on walking.  Upon a physical 
examination, the veteran was able to produce full range of 
motion of the left ankle.  There was no swelling.  There was 
a three-inch vertical scar over the medial aspect.  

During a VA joint examination in November 1995, the veteran 
continued to have pain in his left ankle joints.  The ankle 
was sensitive to cold and weather changes.  He reported that 
he had significant pain when he attempted to carry heavy 
objects.  A physical examination revealed several well-healed 
surgical incisions about the left ankle.  There was no 
effusion or deep tissue swelling of the ankle.  He had normal 
sensations in his left foot.  He had intact anterior and 
posterior tibialis tendons and intact peroneal function of 
the left ankle.  He produced range of motion of dorsiflexion 
to 20 degrees and plantar flexion to 45 degrees.  There was 
no evidence of ankle instability.  X-ray evidence showed no 
significant progression of arthritis of the ankle.  The 
examiner's impression was post-traumatic deformity from a 
neglected talar dome fracture.  He opined that the veteran 
would progress to suffer from significant post-traumatic 
arthritis, possibly requiring an arthrodesis for relief of 
pain.  

Submitted private treatment records from Beauford Orthopedic 
and Sports Medicine, P.A. do not show complaints or treatment 
of a left ankle disability.  

VA treatment records show that in August 1997 the veteran 
complained of a swollen left ankle.  He was referred for a 
rheumatology examination.

A VA rheumatology treatment note of September 1997 reported 
the veteran's chief complaint of chronic pain of the left 
ankle and swelling occurring following exercise.  Upon 
examination, the left ankle did not show swelling.  The 
veteran was able to produce full range of motion of the 
ankle.  There was some pain elicited by palpation.  The 
examiner indicated that there was no evidence of any 
inflammatory process.  He was assessed with post-traumatic 
arthritis of the left ankle and encouraged to stretch 
properly prior to engaging in exercise.  

A February 1998 treatment note reveals the veteran's 
complaints of decreased range of motion and pain while bike 
riding and nonweight bearing activities.  Dorsiflexion was 
measured to 10 degrees.  He was prescribed a cane walker and 
nonsteroidal anitinflamatory drugs.  

An April 1998 note indicates that the veteran did not want to 
undergo a surgical fusion but might be a candidate for an 
ankle scope.  

A September 1998 note showed that the veteran was complaining 
of increased pain and reduced ranged of ankle motion.  Left 
ankle dorsiflexion was to 0 degrees, while plantar flexion 
was to 50 degrees.  

A February 1999 treatment note showed left ankle dorsiflexion 
to 20 degrees and plantar flexion to 45 degrees.  

During a February 1999 hearing before RO personnel, the 
veteran testified that he had pain upon motion and received 
therapy and medication for treatment of the left ankle.  He 
indicated that a surgical fusion of the left ankle had been 
recommended.  

Later, in October 2002, the veteran rated pain attributable 
to his ankle as a steady 2-3/10 and 6/10 at times.  A 
physical evaluation revealed decreased left ankle 
dorsiflexion.  The assessment was post traumatic arthritis.  
Arthroscopy and fusion surgeries were discussed with the 
veteran.  

The veteran was afforded a VA examination in May 2003.  The 
examiner reviewed the veteran's claims file prior to 
examination.  The examiner noted that the veteran's left 
ankle disability resulted in intermittent pain, swelling and 
giving away.  Flare-ups were also intermittent and 
precipitated by prolonged ambulation.  The veteran was able 
to walk up to 2 miles without an assistance device.  Flare-
ups could result in additional edema after prolonged 
ambulation.  He did not use crutches, a cane or a brace.  The 
veteran was employed as a social worker.  The examiner noted 
that the left ankle disability was not aggravated as a result 
of his occupation.  Range of motion was noted as "mildly 
limited" with dorsiflexion to 15 degrees, but within normal 
limits otherwise.  Pain was intermittent and the joint was 
painful upon inversion.  There was mild tenderness at the 
left medial malleolus.  There was no evidence of anklyosis or 
shortening of the leg.  The veteran was assessed with 
posttraumatic osteoarthritis of the left ankle.  

III.  Analysis

The veteran contends that his service-connected left ankle 
disability is more severe than the ratings assigned following 
the grant of service connection for the disability indicate.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based, as far 
as is practicable, upon the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the evaluations to be assigned to the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the question for consideration is the propriety of the 
initial evaluation assigned-such as with veteran's left ankle 
disability, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. at 126 (1999).

The veteran's left ankle disability has been evaluated under 
Diagnostic Code 5010-5271, which indicates traumatic 
arthritis rated on the basis of limited right ankle motion 
under Diagnostic Code 5271.  See 38 C.F.R. § 4.27; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.  Under Diagnostic 
Code 5271, moderate limitation of motion of an ankle warrants 
a 10 percent evaluation.  A 20 percent evaluation requires 
marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  The average normal range of motion of the ankle 
is from 0 to 20 degrees on dorsiflexion, and from 0 to 45 
degrees on plantar flexion.  See, 38 C.F.R. § 4.71, Plate II. 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App. 
202, 204-7(1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).


Considering the evidence of record in light of the above-
referenced criteria, the Board finds that no higher 
evaluation is assignable for either stage under 
consideration, even when functional loss due to pain is 
considered.  

For the period from the September 30, 1995 effective date of 
the grant of service connection through September 2, 1998, 
the veteran's left ankle disability was manifested by some 
reduction in dorsiflexion of the ankle but essentially normal 
plantar flexion.  As indicated above, during VA examinations 
in October 1995 and November 1995, the veteran was able to 
produce full range of motion of the left ankle.  The first 
objective medical evidence of reduced range of motion is not 
until February 1998, at which time the veteran's dorsiflexion 
was found to be limited to 10 degrees.  During this time 
period, there was no objective evidence of swelling, edema, 
or neurological symptomatology associated with the left 
ankle.  These findings are consistent with no more than the 
10 percent evaluation assigned prior to September 3, 1998.  

The Board notes that, during this time period, the veteran 
complained of pain on prolonged use or with exercise; 
however, even considering that such pain could conceivably 
result in functional loss in addition to that shown 
objectively, there simply is no evidence to suggest that such 
pain resulted in overall marked limitation of motion, as is 
required for a 20 percent evaluation under Diagnostic Code 
5271.  

Thus, the Board finds that prior to September 3, 1998, the 
assignment of a rating in excess of 10 percent is not 
warranted under Diagnostic Code 5271.  Additionally, the 
Board finds that no other potentially applicable diagnostic 
code would result in a higher evaluation for the veteran's 
left ankle disability during this time frame.  In the absence 
of evidence of ankylosis, deformity or malunion of the os 
calcis or astragulus, or an astragalectomy, a higher 
evaluation is not assignable under Diagnostic Codes 5270, 
5272, 5273, or 5274, respectively.  Moreover, there is no 
other diagnostic code under the rating schedule that is 
appropriate for evaluating the veteran's disability during 
the relevant period.  

Since September 3, 1998, the veteran's left ankle disability 
has been assigned a 20 percent evaluation under Diagnostic 
Code 5271.  Such increase in rating was based on the fact 
that, when the veteran was seen for VA treatment in September 
1998, he complained of increased pain and reduced motion of 
the ankle.  Objectively, the veteran was unable to 
dorsiflexion of the ankle, but the examiner noted that he was 
able to produce essentially normal plantar flexion.  A VA 
treatment note in October 2002 also reported decreased 
dorsiflexion and complaints of daily pain.  However, specific 
findings as to the extent of functional loss were not 
reported.  While, when seen for VA treatment in February 1999 
the veteran produced full range of motion of the left ankle 
and during the most recent VA examination in May 2003, the 
left ankle range of motion was described as "mildly 
limited", the RO apparently increased the rating based on 
consideration of additional functional loss due to pain.

Because, since September 3, 1998, the veteran has been 
assigned the maximum evaluation under Diagnostic Code 5271, a 
higher evaluation since that time may only be assigned 
pursuant an alternative diagnostic code, or on an extra-
schedular basis.  As noted above, however, in the absence of 
evidence of ankylosis, deformity or malunion of the os calcis 
or astragulus, or an astragalectomy, a higher evaluation is 
not assignable under Diagnostic Codes 5270, 5272, 5273, or 
5274, respectively, and there is no other diagnostic code 
under the rating schedule under which the disability could be 
evaluated.  

Additionally, the Board finds that at no point relevant to 
this appeal has there been a showing that the left ankle 
disability is so exceptional or unusual to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in the 
Statement of the Case).  In this regard, the Board notes that 
the disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating), to warrant frequent periods of treatment 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v.  
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet.  
App. 218, 227 (1995).  

For all the foregoing reasons, the claim for higher ratings 
following the grant of service connection for residuals of 
left ankle fracture-in excess of 10 percent from September 
30, 1995, and in excess of 20 percent from September 3, 
1995-must denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App.  49, 55-57 (1990). 


ORDER

An initial evaluation greater than 10 percent for 
postoperative residuals of a left ankle fracture, from 
September 30, 1995, is denied.  

An evaluation greater than 20 percent for postoperative 
residuals of a fracture of a left ankle fracture, from 
September 3, 1998, is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

